I agree that the judgment appealed from should be affirmed, because the plaintiff, appellant, virtually consented that his property should be taken for the public purpose of constructing the highway, without just or adequate compensation being first paid. But I am adverse to quoting, as if it were valid legislation, that part of section 27 of Act No. 95 of 1921 (Ex. Sess.), which declares that, when a road has been laid out by the highway commission and the contract has been let and work has begun, the owner of the land over which the projected road is to be constructed cannot demand that adequate compensation shall be paid before his property can be taken for the construction of the proposed road. That provision in section 27 of the statute was decreed unconstitutional in the case of De Bouchel v. Louisiana Highway Commission, 172 La. 908, 135 So. 914, because that provision in the statute was found to be clearly violative of the provision in section 2 of article 1 of the Constitution of 1921 that private property shall not be taken or damaged for public purposes until just and adequate compensation has been paid. I submit that when a law is declared unconstitutional it is null and should not be cited afterwards as the law. It is true that the court made reference to that part of section 27 of the statute in the case of Nunn v. List  Weatherly Construction Co.,175 La. 293, *Page 869 143 So. 268; but the citation was unfortunate, because it was not at all appropriate to the case of Nunn v. List  Weatherly Construction Co. and was already decreed to be absolutely null. If we continue to cite that part of section 27 of the statute which has been declared unconstitutional, the members of the bar may wonder whether we intend to adhere to our ruling in De Bouchel v. Louisiana Highway Commission, declaring that part of the statute unconstitutional.
I respectfully submit that the decision in De Bouchel v. Louisiana Highway Commission is correct, and makes that part of section 27 of Act No. 95 of 1921 (Ex. Sess.), which is now cited as if valid, as utterly null as if it had never been written.